DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Acknowledgements
This office action is in response to the communication filed 2/1/2021.
Claims 11-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sivacoe (US 5,358,573) (cited by Applicant) in view of Barry et al. (US 4,724,007), Boisture et al. (US 5,018,544) and Diedrick (US 6,626,374 B1).
Re claim 11, Sivacoe discloses a pig pumping unit (abstract), comprising: 
one or more clean water tanks (ref. 92); 
one or more dirty water tanks (ref. 94); 

a valved pumping circuit (see fig. 2 circuit formed by at least refs. 96, 72, 80, 78, 74, 98, col. 3 lines 5-40) for each pump, each valved pumping circuit connected to receive pig drive fluid from the power outlet and including a return conduit connected to return pig drive fluid to at least one of the one or more dirty water tanks (see fig. 2), each valved pumping circuit having connections for connecting a pipe (ref. 66) to be cleaned into the valved pumping circuit and connecting to the pig launcher and receiver; and 
a pig launcher and receiver (refs. 62) on each valved pumping circuit.
Sivacoe does not disclose a multipass pig pumping unit; a trailer and the pumping components on the trailer; and one or more engines, each engine being connected to drive a respective pair of pumps, each pump of the pair of pumps having at least an inlet and a power outlet and a valved pumping circuit and a pig launcher and receiver for each pump.
However, Barry discloses it is known in the pigging art (abstract) to provide a multipass pig pumping unit (see fig. 3) and a valved (ref. 33) pumping circuit (ref. 32, 34, 12) for each pass (ref. 35, see fig. 3); and at least a pair of pig launchers and receivers (ref. 10 and 12, see fig. 1; see also fig. 3 col. 5 lines 24-30 “pigs…simultaneously”, col. 9 lines 7-11 launchers (not shown)…catchers 32 [12]). 
Regarding the pair of pumps on a trailer, Boisture discloses it is known in the tube cleaning art (abstract) to provide a trailer (refs. 12, 14); pumping components on the trailer (see fig. 1); one or more engines (ref. 120), a pair of engines (refs. 120) being connected to drive a pair of pumps (refs. 118), each pump of the pair of pumps having at least an inlet (see fig. 1 inlet of pump 118 after check valve 106) and a power outlet (see fig. 1 outlet of pump 118 into line 117) and a valved (ref. 121) pumping circuit (from 117 to 130 and subsequently 404 as multiple high pressure water lines and returned via ref. 104 
Regarding the each engine to drive a respective pair of pumps, Diedrick discloses it is known in the high pressure pump cleaning art (abstract) to explicitly provide one or more engines (ref. 3) on a base (ref. 15), each engine being connected to drive a respective pair of pumps (see fig. 1, refs. 4, 5); a valved pumping circuit (refs. 14, 6, 4, 7, 9, 11, 10) and a high pressure cleaning device (ref. 10) for each pump.  Here, the simple connection of each (at least one) pig launcher and receiver, of Barry, to each pump, of Diedrick and Boisture, is therefore prima facie obvious, in order to provide sufficient and sustained pressure for simultaneously cleaning (Diedrick “own high pressure hoses so that they can double the rate of cleaning” col. 1 lines 33-35; Boisture “high pressures and flow rates for a sustained period of time” col. 2 lines 55-57”; Barry “[m]uch will depend on the output of the pump used” col. 5 lines 37-38). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pig pumping unit of Sivacoe to further be a multipass pig pumping unit with a valved pumping circuit for each pass, as suggested by Barry, in order to enable more efficient parallel processing of plural pipes simultaneously; to further include an engine and a pair of pumps, as suggested by Boisture, in order to provide sufficient pressurization for cleaning, e.g. the multiple passes of Barry; and to further have each engine drive the respective pair of pumps and each pump connected to a cleaning device, e.g. each pass/pig of Barry OR the duplication of the pass/pig of Sivacoe, as 
Re claim 18, Independent claim 18 defines over the rejection to claim 11 above only in the recitation of one or more first engines on the trailer, each first engine being connected to drive a first pump, and defining a first pig launcher and receiver and a second pig launcher and receiver.  (Here, the one or more engines and pair of pumps in claim 11 read on the one or more second engines and respective pair of pumps of claim 18; and the a pig launcher and receiver for each [pair of] pump reads on the first pig launcher and receiver and the second pig launcher and receiver).  However, the mere duplication of additional engines and pumps on a single trailer would have been obvious to one of ordinary skill in the art to enable additional water pressurization capabilities; E.g. Barry teaches two engines on a trailer (see figs. 1-2).  See MPEP 2144.04(VI)(B) Duplication of Parts.  Moreover, the distribution of number of engines to number of pumps being an obvious rearrangement of parts depending on the engine output and required power consumption and pump out desired.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claims 13 and 25, Sivacoe further discloses which the variable flow control elements comprise valves (ref. 99) and are located on the return conduits (see fig. 2).
Re claims 12, 14, 24 and 26, Boisture further discloses the one or more engines are located in an engine compartment (see figs. 1-2 engine 120 appearing within an enclosure); each pair of pumps comprises a first pump and a second pump (refs. 118); the one or more clean water tanks comprise at least a first clean water tank (ref. 92) connected to an inlet of at least one of the first pumps.  Regarding “a second clean water tank connected to an inlet of at least one of the second pumps”, Boisture teaches at least a first and second clean water source (ref. 102) for each pump, as such, it being simply an obvious duplication of parts of the clean water tank of Sivacoe to provide an additional second clean water tank for each pump, in order to provide sufficient clean water and for balance and ease of .

Claims 15, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sivacoe in view of Barry, Boisture and Diedrick, as applied above, and further in view of Hein (US 5,752,810).
Re claims 15, 19 and 22, Sivacoe/Barry/Boisture/Diedrick discloses as shown above but does not explicitly disclose details of an integrated clutch.  However, Hein discloses it is well-known in pumping art (abstract) to provide a pump driven by an integrated clutch (abstract, integral clutch).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pumps of Sivacoe/Barry/Boisture/Diedrick to further include an integrated clutch for at least one pump of each pair of pumps, as suggested by Hein, in order to enable disengagement of the pump to conserve energy and/or wear.

Claims 16-17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sivacoe in view of Barry, Boisture, and Diedrick, as applied above, OR Sivacoe in view of Barry, Boisture, Diedrick, and Hein, and further in view of Carter (US 2,282,143).
Re claims 16-17 and 20-21 and 23, Sivacoe/Barry/Boisture/Diedrick and/or Hein discloses as shown above but does not explicitly disclose details of a standalone clutch.  However, Hein discloses it is well-known in power transmission art (p. 1 col. 1 lines 1-9) to provide energy transmission via a standalone clutch (see fig. 3).  Re claims 17 and 21, Regarding the combination of an integrated clutch 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pumps of Sivacoe/Barry/Boisture/Diedrick and/or Hein to further include a standalone clutch, as suggested by Carter, in order to enable disengagement of the pump to the engine to conserve energy and/or wear.  Moreover, it being the obvious substitution of well-known pump clutch components with another, with no change in desired function and reasonable expectations of success, depending on the desired cost, supplier, ease of installation/maintenance and/or performance.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Examiner first notes that Applicant’s arguments at p. 1 “in order to pump three circuits, as recited in claim 11, or  four circuits, as recited in claim 18” are not commensurate with the scope of the claims.  As agreed upon in a telephone call with Applicant’s Attorney, this was in error.  Claims 11 and 18 correspond to two circuits and three circuits, respectively.
In response to Applicant’s arguments that “Examiner has not presented evidence that a person of ordinary skill in the art of the pigging industry would consider that increasing the number of pumps run by a single engine would be equally functional”, Examiner respectfully disagrees.  At issue is two or three pumping circuits corresponding to one or two engines, respectively.  Applicant is attempting to draw an artificially narrow distinction between the “pigging industry” and “Dual pump high pressure cleaning” industry (of Diedrick) that is unrealistic in education or practice.  Examiner disagrees with Applicant’s argued “difficulties” in equipment, flow capacity and liquid capacity.  Here, one of ordinary skill in the art in pigging is necessarily skilled in the art of high pressure cleaning, and there is nothing unexpected nor is there a difference in skill level required in the balancing of engines, flow and liquid 
In response to Applicant’s arguments that Diedrick is not analogous art, Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Diedrick is well within Applicant’s field of endeavor, i.e. liquid cleaning.  Applicant’s artificial narrowing of the field of endeavor to solely “pipe pigging” is not persuasive.  Diedrick similarly would logically commend itself to one considering the problem of designing a vehicle with more than two cleaning pumps/passes while minimizing space utilization, because Diedrick specifically enables use of plural pumps while reducing engines.  Similarly, Applicant’s arguments as to the purpose of Diedrick and number of workers is tangential to the issue of whether one of ordinary skill in the art would look to Diedrick to expand pump circuits without additional engines.  Here, it is apparent to Examiner and would have been apparent to one of ordinary skill in the art that plural pumps/cleaning circuits of Diedrick are not to adjusting the literal number of workers when modifying Sivacoe, Barry and Boisture, but to the number of pumps/cleaning circuits.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s arguments that Sivacoe, Barry and Boisture do not combine to teach having at least one engine operating at least two pumps, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Deidrick clearly teaches at least one engine operating at least two pumps.  With respect to “each pump running an independent pumping circuit”, Examiner notes the arguments are not commensurate with the claim language, here, the claims recite “a valved pumping circuit and a pig launcher and receiver for each pump”.  Here Barry clearly discloses such (see fig. 3 from ref. 32, 34 to ref. 12).  Similarly, Boisture teaches multilance (see fig. 7 tube bundle 404 col. 8 lines 60-64) and each return conduits (see fig. 1 at refs. 104).
Applicant’s comments on manifold 312 are misplaced.  Fig. 5-6 are drawn to the exterior cleaning embodiment.  Boisture additionally teaches interior tubular cleaning by a multilance assembly (col. 8 lines 60-64).  Assuming arguendo, even if the pumps are combined into a manifold, the “a valved pumping circuit and a pig launcher and receiver for each pump” is satisfied by the combination of Barry and Boisture.  Moreover, even if Boisture is not explicit that the plural water lines in the tube bundle 404 are two “independent” pig launchers, the separation of separate output water lines into separate independent pumping circuits and pig launchers is prima facie obvious to one of ordinary skill in the art, enabling the individual control of the pig launchers, as contemplated by Boisture (col. 5 lines 23-33 “sequentially” or “simultaneously to a selected number”).  It being simply the duplication of the individual pump circuits of the primary reference Sivacoe, to achieve the simultaneous operation of Barry.  See MPEP 2144.04(VI)(C) Duplication of Parts.  That is, two pumps each with the identical pump and pig circuit of Sivacoe, such to enable simultaneous pig launching, is prima facie obvious and yields no unexpected results.
This line of argument is further a digression, because Applicant admits on the record (APA) that two pass pigging each connected to a pumping circuit is “standard” (Applicant’s Declaration filed 2/1/2021 at para. 13).

Response to Affidavit
The declaration under 37 CFR 1.132 filed 2/1/2021 is insufficient to overcome the rejection of claims 11-26 based upon 35 U.S.C. 103 as set forth in the last Office action because: the bulk of the declaration is not commensurate in scope with the claims (i.e. “four pass pigging” para. 11 of Applicant’s affidavit), whereas the present claims are drawn to two pass and three pass pigging, claims 11 and 18, respectively.  Therefore, it refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.  In particular, this declaration was made on October 3, 2014 and the declarant has neither considered the Office Action at hand nor the references cited therein.  Examiner highlights that the Applicant/Declarant appears to admit on the record that it is known to have at least two pass units, i.e. two engines, (Affidavit at para. 13) and to bring multiple two pass units when needed (Affidavit at para. 13), thus it is established it is known to have at least two engines per vehicle and at least four pass capability on site.
Further, it includes statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. See MPEP § 716.  
Further, it states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Similarly, it includes statements as to commercial success and requests for similar products were made to competitors, however, this is opinion evidence of an interested party as to his or her claimed invention.  Such statements cannot be attested to and are less persuasive than a declaration made by a customer or competitor.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711     
 
/Joseph L. Perrin/Primary Examiner, Art Unit 1711